Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 6,
2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 6, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00405-CV
____________
 
IN RE DORIS HURD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 27, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator=s petition does not meet the procedural requirements of Rule
52.3, in that factual statements are not verified and relator has not attached
a copy of the order of which she complains. 
Tex. R. App. P. 52.3,
52.3(j)(1)(A). 
Furthermore, relator has an adequate remedy be appeal.  
Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 6, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.